Citation Nr: 0502909	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disorders 
claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for thyroid cancer 
claimed as due to exposure to Agent Orange.

3.  Entitlement to a rating higher than 30 percent for 
pericarditis and coronary artery disease.

4.  Entitlement to an effective date earlier than March 14, 
2001, for service connection and/or an initial compensable 
rating for diabetes mellitus and for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1953 to July 
1957, and from October 1957 to January 1973.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Nashville, Tennessee, denied entitlement to service 
connection for skin disorders and thyroid cancer claimed by 
the veteran as being due to exposure to Agent Orange, and 
granted entitlement to service connection for coronary artery 
disease, assigning a rating of 10 percent.  The veteran had 
previously been awarded a rating of 10 percent for 
pericarditis.  In an April 2003 rating decision, the RO 
awarded a single higher rating of 30 percent for pericarditis 
and coronary artery disease.  The issue of entitlement to a 
rating higher than 30 percent for pericarditis and coronary 
artery disease remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2003, the veteran filed a notice of disagreement 
(NOD), stating that he wished to appeal the 30 percent rating 
effective March 14, 2001, assigned by the May 22, 2002 rating 
decision.  As discussed above, that rating decision granted 
service connection and assigned compensable ratings for 
diabetes mellitus, Type II, and coronary artery disease, 
effective from March 14, 2001.  The effective date issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran does not currently have a skin disorder that 
is recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  The veteran's skin disorders -- including basal cell 
carcinoma on the right ear and left eyebrow, actinic 
keratosis over the superior and inferior nose and left wrist, 
benign keratosis on the upper back, benign lichenoid 
keratosis on the right chest, and squamous cell carcinoma 
over the right wrist -- are not related to exposure to 
herbicide agents during service in Vietnam.

5.  The veteran did not incur a skin disease during his 
service nor is there a nexus between current disability from 
a skin disorder and any disease or injury incurred in 
service, including exposure to herbicide agents during his 
service.

6.  Cancer of the thyroid is not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

7.  The veteran did not have thyroid disease while in 
service, nor is there a nexus between current disability from 
a thyroid disorder and any disease or injury incurred in 
service, or exposure to Agent Orange during his service.

8.  The veteran's disability from pericarditis and coronary 
artery disease is manifested by subjective complaints of 
chest pain, shortness of breath, fatigue with stair climbing 
and lifting, and feelings of weakness with exertion, with an 
exercise capacity of 5.5 METs, without clinical findings of 
cardiac hypertrophy, or abnormal X-ray or cardiographic 
findings, and without arrhythmia, ischemia, or other symptoms 
such as ventricular dysfunction, dyspnea, or syncope.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claims and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

2.  The veteran is not entitled to service connection for a 
skin disorder, diagnosed as basal cell carcinoma on the right 
ear and left eyebrow, benign keratosis on the upper back, 
benign lichenoid keratosis on the right chest, and squamous 
cell carcinoma over the right wrist.  38 U.S.C.A. §§ 101(16), 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  The veteran is not entitled to service connection for 
thyroid cancer.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The veteran is not entitled to a rating higher than 30 
percent for pericarditis and coronary artery disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7003, 7005 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Skin Disorders and Thyroid Cancer

The veteran contends that he has current disability from skin 
disorders and thyroid cancer as a result of exposure to 
herbicide agents during his service in Vietnam.  For the 
reasons and bases discussed below, I conclude that the 
veteran is not entitled to service connection for skin 
disorders diagnosed as basal cell carcinoma on the right ear 
and left eyebrow, benign keratosis on the upper back, benign 
lichenoid keratosis on the right chest and squamous cell 
carcinoma on the right superior wrist.  I also conclude that 
the veteran is not entitled to service connection for thyroid 
cancer.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

The RO has concluded, based on service personnel records, 
that the veteran had service in Vietnam during the Vietnam 
Era.  As discussed below, this gives rise to the presumption 
that the veteran was exposed to herbicide agents.  The record 
contains no affirmative evidence that establishes that the 
veteran was not so exposed.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a skin 
disorder or a thyroid disorder.  At the time of the veteran's 
medical examination for separation from service, an examiner 
indicated that there were no clinical abnormalities of the 
skin other than a tattoo on his arm, a puncture wound scar on 
the right mid-axillary line, scars on his right knee, and a 
post-appendectomy scar.  An examiner reported that the 
veteran's endocrine system was clinically normal.

Although the evidence in the record does not support a 
finding that the veteran had complaints, diagnoses, or 
treatment of a skin disorder or a thyroid disorder during his 
active military service, he may be entitled to a presumption 
that a disability is service connected.  A disease associated 
with exposure to certain herbicide agents and listed in 
38 C.F.R. § 3.309(e) will be considered to have been incurred 
in service under the circumstances outlined in 38 C.F.R. 
§ 3.307(a)(6) even though there is no evidence of such 
disease during the period of service.  To give rise to the 
presumption of service connection, certain skin diseases, 
including chloracne and other acneform disease consistent 
with chloracne, must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent active 
military, naval, or air service.  

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, chronic lymphocyte leukemia, porphyria cutanea 
tarda (PCT), acute and subacute peripheral neuropathy, 
Hodgkin's disease, non-Hodgkin's lymphoma, respiratory 
cancers, prostate cancer, multiple myeloma, soft-tissue 
sarcomas, and Type II diabetes mellitus.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2004).  

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for "any . . . condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 
1996).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in this statute.  Formerly, Section 
1116(a)(3), title 38, United States Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.  

The RO denied service connection on the basis that the 
veteran's skin disorders and thyroid cancer are not among the 
conditions recognized as a condition related to exposure to 
herbicides used in Vietnam for which a presumption of service 
connection may arise.  The changes in the law and regulation 
do not affect this decision.  Moreover, as discussed below, 
the statutory amendment is more liberal on its face, but is 
not dispositive in this case.  Therefore, although the RO did 
not provide the appellant with the text of the revised 
statute and the implementing regulatory changes, the Board 
concludes that the veteran is not prejudiced by its 
consideration of the statutory amendment and implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Although on its face the revised statute is more liberal than 
the statute previously in effect, under the facts of the 
veteran's case it is no more favorable.  He is presumed to 
have been exposed to herbicide agents based on the fact of 
his service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claims, as the 
veteran does not have a disease or disorder for which a 
presumption of service connection arises.  Therefore, I find 
that neither the former or revised law or regulations are 
more favorable to the veteran's claims. 

As noted above, the veteran had service in Vietnam during the 
Vietnam Era, but his service medical records contain no 
indication that he had a skin disorder or a thyroid disorder 
in service.  On the contrary, these disorders were not 
diagnosed until many years after his separation from service.

Based on a review of the evidence in the claims file, I find 
that the veteran does not have a skin disorder that may be 
presumed to be service connected due to exposure to herbicide 
agents in Vietnam.  Records show that he has been treated for 
basal cell carcinoma, squamous cell carcinoma, and actinic 
keratosis, but these are not among the diseases that have 
been determined by the Secretary to be associated with 
exposure to the herbicide agents used in Vietnam.  For the 
same reason, his thyroid disorder may not be presumed to be 
service connected based on exposure to herbicide agents.  
Thyroid cancer is not among the diseases for which a 
presumption of service connection arises.

Nonetheless, the veteran may still prevail in his claim 
regarding his skin disorders and his thyroid disorder if he 
can present competent medical evidence showing a nexus 
between herbicide exposure during service and his development 
of a skin disorder or thyroid cancer.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  I conclude, however, that the 
veteran is not entitled to service connection for such 
disorders.  First, the record contains no medical evidence 
that he had a skin disorder or thyroid cancer in service.  
The medical evidence in the record does not document any 
clinical finding of onset of such disorders until many years 
after the veteran's separation from service.  Second, the 
record contains no medical evidence that his thyroid cancer 
or current skin disorders are related to herbicide exposure 
during active service.  The veteran's own assertions of such 
a relationship are afforded no probative weight in the 
absence of evidence that he has the expertise to render a 
medical opinion about the etiology of such disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his presumed herbicide 
exposure and the development of the claimed skin and thyroid 
disorders, I conclude that the claims for service connection 
for thyroid cancer and skin disorders diagnosed as basal cell 
carcinoma, squamous cell carcinoma and actinic keratosis, 
claimed as secondary to exposure to Agent Orange, must be 
denied.

II.  Increased Rating for Pericarditis and Coronary Artery 
Disease

The veteran was granted service connection for pericarditis 
by a February 1982 rating decision.  The associated 
disability was rated 10 percent, effective from December 1, 
1981.  In the May 2002 rating decision here appealed, the RO 
granted service connection for coronary artery disease as 
secondary to service-connected Type II diabetes mellitus.  
Initially, the RO assigned a separate 10 percent disability 
evaluation for coronary artery disease, effective from the 
date of the veteran's claim on March 14, 2001.  In April 
2003, a decision review officer awarded a single rating of 30 
percent for pericarditis and coronary artery disease, 
effective from the date of the veteran's March 2001 claim.

The veteran contends that his service-connected disability 
from pericarditis and coronary artery disease should be rated 
higher than 30 percent.  For the following reasons and bases, 
I conclude that the criteria for a rating higher than 30 
percent have not been met.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  See 38 U.S.C.A. § 5110 (West 2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) noted, in pertinent part, that 
there is a "distinction between an original rating and a 
claim for an increased rating" and that the distinction "may 
be important . . . in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous . . . ."  Fenderson, supra, at 126.  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
the Court held that, where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, supra, at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . claim as one for 
an '[i]ncreased evaluation' . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, supra at 132.  The Court then indicated 
that "the distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a SOC.  Id.

I conclude that this case may be distinguished from Fenderson 
with regard to the SOC because the RO identified the issue on 
appeal in the March 2003 SOC not as a claim for an 
"increased" disability rating for the service-connected 
coronary artery disease but rather as "Evaluation of" the 
service-connected condition.  Also, both the RO's March 2003 
(SOC) and April 2003 supplemental statement of the case 
(SSOC) provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for the 
service-connected coronary artery disease.  Consequently, I 
conclude that the Ro properly characterized the issue on 
appeal to reflect the appellant's disagreement with the 
initial disability evaluation assigned for coronary artery 
disease.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has utilized Diagnostic Code 7002 in conjunction with 
Diagnostic Code 7005 to evaluate the veteran's disability 
from pericarditis and coronary artery disease.  Both 
diagnostic codes are based in part on symptoms associated 
with and results of metabolic equivalency tests.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2004).

Diagnostic Code 7002 is utilized to evaluate disability from 
pericarditis.  For three months following cessation of 
therapy for active infection with cardiac involvement, the 
disability is rated 100 percent.  Thereafter, with documented 
pericarditis resulting in chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, the disability shall be rated 100 percent.

With more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a rating of 60 
percent shall be assigned.

Where workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray, a 30 percent 
rating is assigned.

Diagnostic Code 7005 provides that a 30 percent evaluation is 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

In this case, the evidence does not show that the veteran has 
had symptoms and lower metabolic equivalents that would 
support a schedular rating higher than 30 percent at any time 
during the pendency of the current claim or during the year 
preceding such claim.  

A report of a chest X-ray dated in July 2001 indicates that 
the veteran's cardiac silhouette was within normal limits.  
During a VA general medical examination in August 2001, the 
examiner noted the veteran's "significant cardiac history", 
including a three-vessel coronary artery bypass graft in 
1998.  The veteran had current complaints of occasional chest 
pain and shortness of breath, especially when lifting.  He 
was working as a stagehand but had difficulty working more 
than four hours due to lack of energy and fatigue.  He also 
complained of shortness of breath and feeling weak, 
especially when taking stairs.  He reported that he could 
ascend only two to three flights of stairs without having 
problems.  He denied being hospitalized since his heart 
surgery.  On examination, his chest was clear to 
auscultation.  He neck had no carotid bruits.  His heart had 
regular rate and rhythm.  Peripheral pulse were palpable in 
his upper and lower extremities.  The reported diagnosis was 
coronary artery disease.

The veteran also underwent a VA heart examination in August 
2001.  He had an exercise stress test (Bruce protocol) and 
achieved a heart rate higher than the target heart rare of 
127 beats per minute.  During the exercise stress test there 
was no evidence of ischemia or arrhythmia.  The reported MET 
measurement was 5.5.  The following examination results were 
reported:  normal exercise tolerance test; target heart rate 
achieved with adequate blood pressure response; shortness of 
breath and some chest pain at peak exercise without 
associated electrocardiogram (ECG) change; chest pain gone 
after three minutes of recovery; no evidence of ischemia or 
arrhythmia, and; fair exercise capacity.

The veteran was examined at a private hospital in October 
2001.  He had complaints of chest pain.  However, examination 
of his heart and cardiovascular system showed no significant 
abnormalities.  The pertinent diagnoses were chest pain, 
probably secondary to esophageal spasm secondary to 
gastroesophageal reflux disease, and history of 
arteriosclerotic heart disease and coronary artery bypass 
surgery.

The veteran was examined again at a private hospital in 
November 2001 before undergoing esophagogastroduodenoscopy.  
His heart had regular rate and rhythm without murmurs or 
clicks.  His lungs were clear to auscultation.  The final 
impression contained in the hospital summary did not refer to 
a heart disorder.

The veteran underwent another VA examination in April 2002.  
He reported that he had rare chest pain that was relieved by 
rest.  His only restriction was dietary.  On examination, he 
appeared healthy and in no apparent distress.  His heart had 
regular rate and rhythm.  The pertinent diagnosis was 
coronary artery disease, probably secondary to diabetes 
mellitus.

Base on my review of the entire record, as summarized above, 
I find that the veteran's disability from pericarditis and 
coronary artery disease is manifested by subjective 
complaints of chest pain, shortness of breath, fatigue with 
stair climbing and lifting, and feelings of weakness with 
exertion, with an exercise capacity of 5.5 METs, without 
clinical findings of cardiac hypertrophy, or abnormal X-ray 
or cardiographic findings, and without arrhythmia, ischemia, 
or other symptoms such as ventricular dysfunction, dyspnea, 
or syncope.  Based on such findings, I conclude that the 
veteran's disability from pericarditis and coronary artery 
disease does not meet the criteria for a rating higher than 
30 percent.

III.  Extraschedular and Other Considerations

I have considered the provisions of 38 C.F.R. § 4.7, which 
provide for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, the 
preponderance of the medical evidence supports a finding that 
disability associated with the veteran's disability from 
service-connected coronary artery disease and pericarditis 
does not more closely approximate the criteria for the 
applicable next higher schedular ratings.  MET testing 
results were above 5 without significant symptoms.

I have also considered entitlement to higher ratings on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

I first note that the schedular evaluations in this case are 
not inadequate.  Higher schedular ratings are assignable for 
more severe manifestations of coronary artery disease and 
pericarditis, but the clinical evidence in the record does 
not show such manifestations.

Second, I find no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for his heart disease since his bypass surgery in 1997.  
Also, it is not otherwise shown that his heart disorders so 
markedly interfere with employment as to render impractical 
the application of regular schedular standards.  Therefore, I 
conclude that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

I have also considered the doctrine of benefit of the doubt 
and conclude that it does not provide a basis for the grant 
of service connection for thyroid cancer and skin disorder, 
or the grant of his claim for a higher rating of his heart 
disease.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).  In this case, the 
preponderance of the evidence indicates that the veteran did 
not incur thyroid cancer or skin disease in service and that 
such disorders are not presumptively related to herbicide 
exposure.  Further, the preponderance of the evidence 
indicates that the criteria for higher ratings for heart 
disease have not been met.  The record does not contain 
evidence that supports the claim that is in relative 
equipoise with the evidence that does not support the claim.

IV.  Applicability and Compliance with VCAA

There has been a significant change in the law with the 
enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility, and 
advise the veteran to submit all evidence he or she has to 
support the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case the appellant has been so 
notified by letters dated in June and August 2001, and again 
in April 2003.  In addition, the RO's rating decision, 
statement of the case, and supplemental statement of the case 
further informed the veteran of the evidence needed to 
substantiate his claims.

Although the letters did not specifically advise the veteran 
to " provide any evidence in the claimant's possession that 
pertains to the claim", which was considered by the Court to 
be a fourth element of the Section 5103(a) notice, the SOC 
did include the text of 38 C.F.R. § 3.159, from which the 
Court took that fourth element of notification.  Moreover, 
the veteran has reported as recently as April 2003 that he 
has no additional evidence to submit.   

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
decided herein, the RO has obtained all relevant Federal 
records from sources identified by the appellant or otherwise 
evident from the claims folder, including service medical 
records, VA medical records, and private medical records.

Concerning the claims decided in this decision, the appellant 
has not provided information concerning additional evidence -
- such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related -- which has not been obtained.  
The appellant's representative, in a statement dated in July 
2003, indicated that all medical records had been received 
and reviewed by the RO.


Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2004).  The veteran was provided 
medical examinations pertaining to his claim for a higher 
rating for his coronary artery disease and pericarditis.  I 
find that no further examinations are necessary to decide 
this claim.  No examinations are necessary concerning the 
claim of entitlement to service connection for thyroid cancer 
and skin disorders, as the claimed disorders are not 
presumptively related to exposure to herbicide agents.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The veteran has 
not identified any additional evidence that the RO has not 
been able to obtain.  No further duty is owed to the veteran 
to notify him of evidence that VA has not been able to 
obtain.  

I note that the RO's June 2001 letter was sent to the veteran 
prior to the RO's rating decision denying his claim of 
entitlement to service connection for thyroid cancer and skin 
disorders and awarding a rating of 10 percent for coronary 
artery disease.  As noted Pelegrini v. Principi, 18 Vet. App. 
112 (2004), (Pelegrini II) the plain language of 38 U.S.C.A. 
§ 5103(a) requires that the notice to the claimant, as 
enunciated in Quartuccio, supra, must be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits.  The Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Prior notification 
requirements pursuant to VCAA were accomplished in this case.


ORDER

Entitlement to service connection for a skin disorder due to 
herbicide exposure is denied.

Entitlement to service connection for thyroid cancer due to 
herbicide exposure is denied.

A rating higher than 30 percent for pericarditis and coronary 
artery disease is denied.


REMAND

The issues concerning the effective date of March 14, 2001, 
for service connection and the assignment of a compensable 
disability evaluation for coronary artery disease and for 
diabetes mellitus are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on the 
veteran's part.

In March 2003, the veteran filed a Notice of Disagreement 
with the RO's May 2002 rating decision that granted service 
connection for diabetes mellitus, awarding a rating of 10 
percent, and granted service connection for coronary artery 
disease, awarding a rating of 10 percent, both ratings 
effective March 14, 2001.  The veteran asserted in his Notice 
of Disagreement that the effective dates of the awards should 
have been in 1998.  The veteran must be provided a Statement 
of the Case (SOC) that addresses the veteran's claim that he 
is entitled to earlier affective dates for the ratings 
concerning his diabetes mellitus and heart disorders.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is remanded for the following:

The RO should provide the veteran a SOC 
concerning the issue of entitlement to 
earlier effective dates for the grant of 
service connection and the assignment of 
initial ratings for diabetes mellitus and 
coronary artery disease. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


